Exhibit 10.12

 

11/6/17

 

Picture 2 [kala20171231ex1012658d0001.jpg]

 

100 Beaver Street, Suite 201, Waltham, MA 02453  Voice 781 996 5252  Fax 781
642 0399  www.kalarx.com

 

November 6, 2017

 

Mr. Todd Bazemore

 

Dear Todd:

 

On behalf of Kala Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), I am pleased to offer you the position of Chief Operating Officer,
pursuant to the terms of this letter.

 

1.             Position. You will be employed to serve as the Company’s Chief
Operating Officer. You shall report to the Company’s Chief Executive Officer, or
if there is no Chief Executive Officer, to the senior executive of the Company,
or to such member or members of the Board of Directors of the Company (the
“Board”) as the Board shall determine from time to time. You are expected to
devote your full business time to the performance of your duties and
responsibilities for the Company and to materially abide by all Company policies
and procedures as in effect from time to time. You are expected to perform the
duties of your position, together with such other duties as may reasonably be
assigned to you from time to time, consistent with your position as Chief
Operating Officer. Moreover, during your employment with the Company, you are
expected to conduct your business activities at all times in accordance with the
highest legal, ethical and professional standards.

 

2.             Base Salary. You will be paid on a bi-weekly basis at an annual
base rate of $405,000 subject to tax and other withholdings as required by law,
with salary to be paid in accordance with Company’s standard payroll practices.
Your base salary will be reviewed annually by the Compensation Committee of the
Board.

 







--------------------------------------------------------------------------------

 



3.             Cash Bonus. You will also be eligible to earn in each calendar
year of your employment a performance-based cash bonus with a target of 40% of
your annual base salary. Payment of this performance-based bonus shall be based
on written Company and personal objectives and criteria established by the
Board. The performance-based bonus, if any, will be determined by the Board in
its discretion, and will be paid annually after the first of the year (but in no
event later than March 15), subject to you being employed by the Company on the
preceding December 31st, except as otherwise provided in Section 7. Any bonus
for the first fiscal year in which your employment begins shall be prorated,
based on the number of days you are employed by the Company during that fiscal
year. You will also be paid a sign on bonus of $170,000, less all applicable
taxes and withholdings, at the time the Company pays annual bonuses, (but in no
event later than March 15, 2018) subject to you being employed by the Company on
December 31st, 2017, except as otherwise provided in Section 7.

 

4.             Benefits. You may participate in any and all benefit programs
that the Company establishes and makes available to its employees from time to
time, provided you are eligible under (and subject to all provisions of) the
plan documents governing those programs. The benefit programs made available by
the Company, and the rules, terms and conditions for participation in such
programs, may be changed by the Company at any time without advance notice.
Additionally, the Company will reimburse you for all actual, necessary and
reasonable expenses you incur in the course of the Company’s business, subject
to the Company’s expense policy as in effect from time to time and the terms of
Exhibit A,  attached hereto.

 

5.             Vacation. You are eligible for a maximum of four weeks of
vacation per calendar year commencing on your date of employment. The number of
vacation days for which you are eligible shall accrue at the rate of 1.67 days
per month that you are employed during such calendar year. Any unused





2

--------------------------------------------------------------------------------

 



vacation will be treated upon termination of your employment in accordance with
the Company’s annual vacation accrual policy.

 

6.             Equity Compensation.

 

(a)           If you decide to join the Company, it will be recommended to the
Compensation Committee that, at a Compensation Committee meeting no later than
the first meeting of the Compensation Committee following your first date of
employment, the Compensation Committee approve the grant to you of an option to
purchase 172,000 shares of the Company’s Common Stock at a price per share equal
to the fair market value per share of the Common Stock on the date of grant, as
determined by the Compensation Committee. Twenty-five (25%) of the shares
subject to the option shall vest twelve (12) months after your first date of
employment subject to your continuing employment with the Company, and, except
as provided in Section 6(b) and 6(c), no shares shall vest before such date. The
remaining shares shall vest monthly over the following thirty-six (36) months in
equal monthly amounts subject to your continuing employment with the Company.
This option grant shall be subject to the terms and conditions of the Company’s
equity incentive plan, and your actual stock option agreement, including vesting
requirements. No right to any stock is earned or accrued until such time that
vesting occurs, nor does the grant confer any right to continue vesting or
employment.

 

(b)           Subject to Section 6(c) and 7(c) hereof, if the Company terminates
your employment without Cause (as defined below) or you voluntarily terminate
your employment for Good Reason (as defined below), then the options and any
other equity awards granted to you by the Company, at any time, that vest based
solely on your continued service with the Company, will immediately vest as to
the portion of the applicable award that would have vested if your employment
with the Company had continued for twelve (12) months following such termination
and any performance-based grants with the





3

--------------------------------------------------------------------------------

 



performance period ending within one year after the termination shall be treated
as having satisfied any service requirement with respect thereto and shall vest
subject to, and only to the extent of, the satisfaction of the applicable
performance goals at the end of the applicable performance period. The period
for exercising any options so accelerated shall be as set forth in the
applicable stock option plan, certificate or agreement.

 

(c)           Subject to Section 7(c) hereof, if the Company, or its successor,
terminates your employment without Cause or you voluntarily terminate your
employment for Good Reason in Contemplation of a Change of Control (defined
below), or within twelve (12) months following a Change of Control (as defined
below), then one hundred percent (100%) of the options and any other equity
awards granted to you by the Company, at any time, that vest based solely on
your continued service with the Company and that are not then vested, and which
have not been exercised, cancelled or forfeited, shall become vested and, if
applicable, exercisable in full as of the date of such termination or, if later,
the Change of Control and any performance-based grants with the performance
period ending within one year after the termination shall be treated as having
satisfied any service requirement with respect thereto and shall vest subject
to, and only to the extent of, the satisfaction of the applicable performance
goals at the end of the applicable performance period. The period for exercising
any options so accelerated shall be as set forth in the applicable stock option
plan, certificate or agreement.

 

(d)           For purposes of this letter agreement, a “Change of Control” shall
mean: (i) a merger or consolidation in which (A) the Company is a constituent
party or (B) a subsidiary of the Company is a constituent party, and the Company
issues shares of its capital stock pursuant to such merger or consolidation,
except in the case of either clause (A) or (B) any such merger or consolidation
involving the Company or a subsidiary of the Company in which the beneficial
owners of the shares of capital stock of the Company outstanding immediately
prior to such merger or consolidation continue





4

--------------------------------------------------------------------------------

 



beneficially to own, immediately following such merger or consolidation, at
least a majority by voting power of the capital stock of (x) the surviving or
resulting corporation or (y) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, the parent corporation of such surviving or resulting
corporation; (ii) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Company or a Company subsidiary of all or substantially all the assets of the
Company and the Company subsidiaries taken as a whole (except in connection with
a merger or consolidation not constituting a Change of Control under clause
(i) or where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned Company subsidiary); or (iii) the sale or transfer, in a
single transaction or series of related transactions, by the stockholders of the
Company of more than 50% by voting power of the then-outstanding capital stock
of the Company to any person or entity or group of affiliated persons or
entities.

 

(e)           For purposes of this letter agreement, “Contemplation of a Change
of Control”  means a termination without Cause or for Good Reason that is in
connection with and reasonably related to, and occurs within 120 days prior to,
a Change of Control.

 

(f)            For purposes of this letter agreement, “Good Reason” shall mean:
(1) a material reduction in annual base salary, other than such a reduction that
is proportionate to a reduction in salary of all executives of the Company
generally; (2) a material breach by the Company of this letter agreement;
(3) the relocation of your place of employment more than fifty (50) miles from
your then current location without your express written consent; or (4) a
material reduction in your job duties, authority, responsibilities, or reporting
lines, so as to constitute a de facto demotion; provided that none of the
foregoing shall qualify as Good Reason unless, within ninety (90) days of the
occurrence of the event you claim so qualifies, you shall have provided the
Board with written notice specifying in detail the basis for





5

--------------------------------------------------------------------------------

 



such claim and a reasonable opportunity to cure the claimed Good Reason and the
Company fails to cure such Good Reason within thirty (30) days of its receipt of
your notice; provided further that no termination for Good Reason shall so
qualify unless you shall terminate your employment at the Company no more than
thirty (30) days following the expiration of the Company’s cure period.

 

7.             Severance.

 

(a)           In the event that your employment is terminated by you for Good
Reason or by the Company without Cause, you will receive severance of (i) twelve
(12) months of your annual base salary then in effect, (ii) any bonus earned for
the year prior to the year of termination that has not yet been paid, (iii) a
pro-rated portion of any bonus attributable to the year of termination payable
at the time that active employees receive their bonus payments for that year but
in any event by March 15 of the year following the year of your termination,
based on the Company’s performance against previously established milestones,
and (iv) payment for the cost of up to twelve (12) months of COBRA premiums for
continued health benefit coverage. Except as specifically described above, all
payments will be made in a lump sum on the Payment Date (as defined below). The
payments and benefits provided for in this Section 7(a) shall be subject to
Exhibit A attached hereto.

 

(b)           For purposes of this letter agreement, “Cause”  shall mean:
(a) commission of, or indictment or conviction of, any felony or any other crime
involving dishonesty; (b) participation in any fraud, deliberate and substantial
misconduct, breach of duty of loyalty or breach of fiduciary duty, in each case,
against the Company; (c) intentional and substantial damage to any property of
the Company; (d) serious misconduct by you that in the good faith and reasonable
judgment of the Board demonstrates gross unfitness to serve as Chief Operating
Officer of the Company; (e) willful persistent unsatisfactory job performance
that remains uncured for at least sixty (60) days following written notice
detailing the





6

--------------------------------------------------------------------------------

 



same from the Company; (f) your failure to secure and maintain work visas or
other documentation sufficient to allow your service to the Company in the
manner contemplated herein; or (g) your material breach of any material
provision of this letter agreement or the Non-Competition, Non-Solicitation,
Confidentiality and Assignment of Inventions Agreement or any similar agreement
to which you are a party, in either case, which breach (if capable of cure)
remains uncured for a period of thirty (30) days after written notice to you
from the Company. Termination of your employment for Cause will result in no
severance pay.

 

(c)           As a condition precedent to the receipt of any severance payments
or the accelerated vesting of any equity awards pursuant to this letter
agreement or pursuant to any equity award agreement, you will be required to
execute a separation agreement and general release of claims in favor of the
Company, substantially similar to the form attached hereto as Exhibit B, and any
revocation period applicable to such release must expire, within sixty (60) days
following your date of termination (the date on which the revocation period
expires, the “Payment Date”). Notwithstanding the foregoing, if the 60th day
following your date of termination occurs in the calendar year following the
year in which your termination occurs, then the Payment Date shall be no earlier
than January 1 of such subsequent calendar year.

 

8.             At-Will Employment. This letter agreement shall not be construed
as an agreement, either expressed or implied, to employ you for any stated term,
and shall in no way alter the Company’s policy of employment at-will, under
which both you and the Company remain free to terminate the employment
relationship, with or without cause, at any time, with or without notice.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time
(provided that any such changes shall be without prejudice to your rights
explicitly set forth in this letter agreement), the “at-will” nature of your
employment may only be changed





7

--------------------------------------------------------------------------------

 



by a written agreement approved by the Board and signed by you and the Company,
which expressly states the intention to modify the at-will nature of your
employment.

 

9.             Arbitration and Equitable Relief. Should a dispute arise in
connection with this letter agreement or your employment with the Company, the
parties will first submit the dispute to non-binding mediation. The Company will
pay for the mediation and select the mediator. Should the dispute remain
unresolved after one day of mediation, the Company and you agree that said
dispute or controversy arising out of, in relation to, or in connection with
this letter agreement or your employment with the Company, or the making,
interpretation, construction, performance or breach of this letter agreement
shall be finally settled by binding arbitration in Massachusetts under the then
current expedited rules of the American Arbitration Association by one
(1) arbitrator mutually selected by the parties or in the event the parties
cannot mutually agree, then appointed in accordance with such rules. The
arbitrator may grant injunctive or other relief in such dispute or controversy,
including awarding reasonable attorneys’ fees, filing fees and other costs to
the prevailing party in the event of frivolous or unfounded claim(s) brought by
the non-prevailing party. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court of competent jurisdiction. The
parties agree that, any provision of applicable law notwithstanding, they will
not request and the arbitrator shall have no authority to award, punitive or
exemplary damages against any party. Notwithstanding anything in this Section 9
to the contrary, claims may be made in any Massachusetts court of competent
jurisdiction by you or the Company for equitable relief to prevent a breach or
threatened breach of any confidentiality or non-competition obligations of the
other party

 

10.           Indemnification. You shall be entitled to corporate
indemnification and insurance coverages, including survival of such protections
following termination of your employment, to the same extent provided to other
senior officers and directors of the Company.





8

--------------------------------------------------------------------------------

 



11.           Non-Competition, Non-Solicitation, Confidentiality and Assignment
of Inventions Agreement. As a condition of your employment, you are required to
sign and comply with the Non-Competition, Non-Solicitation, Confidentiality and
Assignment of Inventions Agreement in the form attached as Exhibit C.

 

12.           Section 280G

 

(a)           If any payment or benefit (including payments and benefits
pursuant to this Agreement) that you would receive in connection with an
Acquisition from the Company or otherwise (“Transaction Payment”) would
(a) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this Section 12, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Transaction Payment are paid to you, which
of the following two alternative forms of payment would result in your receipt,
on an after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that you receive the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”). “Acquisition” shall mean a
change in the ownership or control of the Company or a change in the ownership
of a substantial portion of the assets of the Company, in each case as
determined under Section 280G and the Treasury Regulations thereunder.

 

(b)           For purposes of determining whether to make a Full Payment or a
Reduced Payment, the Company shall cause to be taken into account all applicable
federal, state and local income and employment taxes and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and





9

--------------------------------------------------------------------------------

 



local taxes). If a Reduced Payment is made, (x) you shall have no rights to any
additional payments and/or benefits constituting the Transaction Payment, and
(y) reduction in payments and/or benefits shall occur in the manner that results
in the greatest economic benefit to you as determined in this paragraph. If more
than one method of reduction will result in the same economic benefit, the
portions of the Payment shall be reduced pro rata.

 

(c)           The independent registered public accounting firm or law firm
engaged by the Company as of the day prior to the effective date of the
Acquisition shall make all determinations required to be made under this
Section 12. If the independent registered public accounting firm or law firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Acquisition, the Company shall appoint a
nationally recognized independent registered public accounting firm or law firm
that is reasonably acceptable to you (and such acceptance shall not be
unreasonably withheld) to make the determinations required hereunder. The
Company shall bear all reasonable expenses with respect to the determinations by
such independent registered public accounting firm or law firm required to be
made hereunder. The independent registered public accounting firm or law firm
engaged to make the determinations hereunder shall provide its calculations,
together with detailed supporting documentation, to the Company and you within
fifteen (15) calendar days after the date on which your right to a Transaction
Payment is triggered or such other time as reasonably requested by the Company
or you. If the independent registered public accounting firm determines that no
Excise Tax is payable with respect to the Transaction Payment, either before or
after the application of the Reduced Amount, it shall furnish the Company and
you with detailed supporting calculations of its determinations that no Excise
Tax will be imposed with respect to such Transaction Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.





10

--------------------------------------------------------------------------------

 



 

13.           Miscellaneous.

 

(a)           You represent that you are not bound by any employment contract,
restrictive covenant or other restriction preventing (or that purports to
prevent) you from being employed by or carrying out your responsibilities for
the Company, or which is in any way inconsistent with the terms of this letter
agreement.

 

(b)           The Company reserves the right to conduct background
investigations and/or reference checks on all of its potential employees. Your
job offer, therefore, is contingent upon a clearance of such a background
investigation and/or reference check, if any. You are required to execute
authorizations for the Company to obtain consumer reports and/or investigative
consumer reports and use them in conducting background checks as a condition to
your employment. The Company may obtain background reports from time to time
during your employment with the Company, as necessary.

 

(c)           For purposes of federal immigration law, you will be required to
provide the Company with documentary evidence of your identity and eligibility
for employment in the United States. Such documentation must be provided to us
within three (3) business days of your date of hire, or our employment
relationship with you may be terminated.

 

(d)           You represent that you have disclosed to the Company any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by the Company or limit the manner in which you may be employed. It
is the Company’s understanding that any such agreements do not prevent you from
performing the duties of your position, and you represent that such is the case.
You agree not to bring any third party confidential information to the Company,
including that of your former employer, and covenant that in performing your
duties for the Company you will not in any way utilize any such information.





11

--------------------------------------------------------------------------------

 



(e)           As an employee of the Company, you are required to comply with all
Company policies and procedures. Material violations of the Company’s policies
may lead to immediate termination of your employment but shall not change the
definition of Cause. Further, the Company’s premises, including all workspaces,
furniture, documents, and other tangible materials, and all information
technology resources of the Company (including computers, data and other
electronic files, and all internet and email) are subject to oversight and
inspection by the Company at any time. Company employees should have no
expectation of privacy with regard to any Company premises, materials,
resources, or information.

 

(f)            Attorney’s Fees. The Company agrees that it will reimburse you up
to a maximum amount of $5,000 for the legal fees incurred by you in connection
with the review and negotiation of this letter agreement. The payment will be
made directly to the law firm retained by you, subject to receipt of an invoice,
with such invoice to be provided within sixty (60) days following the date
hereof and such reimbursement to be made within thirty (30) days following
receipt of the invoice.

 

(g)           Notices. Any notices from one party to the other will be in
writing and will be given by addressing the same to the other at the address set
forth in this letter agreement. Notices to the Company will be marked “Board of
Directors”. Notice will be deemed to have been duly given when (a) deposited in
the United States mail with proper postage for first class registered or
certified mail, return receipt requested, (b) sent by any reputable commercial
courier or (c) delivered personally.

 

(h)           Assignment. All of the terms and provisions of this letter
agreement shall be binding on and inure to the benefit of and be enforceable by
the respective heirs, executors, administrators, legal representatives successor
and assigns of the parties hereto (including, in the case of





12

--------------------------------------------------------------------------------

 



the Company, any acquirer), except that your duties and responsibilities under
this letter agreement are of a personal nature and shall not be assignable or
delegable in whole or in part by you.

 

(i)            No Mitigation/No Offset. You shall have no obligation to seek
other employment to mitigate any severance or other payments due hereunder. Any
amounts earned by you from other employment shall not offset amounts due
hereunder.

 

(j)            Modification; Amendment. This letter agreement may not be
modified or amended except by a written agreement signed by you and an
authorized representative of the Company.

 

(k)           Entire Agreement. This letter agreement contains and constitutes
the entire understanding and agreement between the parties hereto with respect
to the terms of your employment with the Company and supersedes any and all
prior or contemporaneous agreements, discussions and understandings, whether
written or oral, relating to the subject matter of this letter agreement or your
employment with the Company.

 

(l)            Governing Law. This letter agreement will be governed by, and
construed and enforced in accordance with, the laws of the Commonwealth of
Massachusetts applicable to contracts made and to be performed therein, without
giving effect to the principles thereof relating to the conflict of laws

 

(m)          Counterparts. This letter agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.





13

--------------------------------------------------------------------------------

 



 

If you agree with the provisions of this offer, please sign the enclosed
duplicate of this letter agreement in the space provided below and return it
along with your signed Non-Competition, Non-Solicitation, Confidentiality and
Assignment of Inventions Agreement to Mary Reumuth via email at
mary.reumuth@kalarx.com or fax (781) 642-0399 by 5pm on 11/7/2017 with originals
to follow. If you do not accept this offer by 11/7/2017, this offer will be
deemed withdrawn.

 

[Signature page follows.]

 

 



14

--------------------------------------------------------------------------------

 



 

 

 

 

 

Very truly yours,

 

 

 

KALA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Mark Iwicki

 

Name:

Mark Iwicki

 

Title:

Chief Executive Officer and Chairman of the Board of Directors

 

The foregoing correctly sets forth the terms under which I will be employed by
the Company, effective as of 11/20/17. I am not relying on any representations
other than those set form above:

 

By:

/s/ Todd Bazemore

 

November 6, 2017

Name:

Todd Bazemore

 

Date

 

Enclosures (4)

Duplicate Original Letter Agreement

Exhibit A: Payments Subject to Section 409A

Exhibit B: Form of Separation and Release Agreement

Exhibit C: Non-Competition, Non-Solicitation, Confidentiality and Assignment of
Inventions Agreement

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Payments Subject to Section 409A

 

1.             Subject to this Exhibit A, any severance payments that may be due
under the letter agreement shall begin only upon the date of the your
“separation from service” (determined as set forth below) which occurs on or
after the termination of your employment. The following rules shall apply with
respect to distribution of the severance payments, if any, to be provided to you
under the letter agreement, as applicable:

 

(a)           It is intended that each installment of the severance payments
under the letter agreement provided under shall be treated as a separate
“payment” for purposes of Section 409A. Neither the Company nor you shall have
the right to accelerate or defer the delivery of any such payments except to the
extent specifically permitted or required by Section 409A.

 

(b)           If, as of the date of your “separation from service” from the
Company, you are not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments shall be made on
the dates and terms set forth in the letter agreement.

 

(c)           If, as of the date of your “separation from service” from the
Company, you are a “specified employee” (within the meaning of Section 409A),
then:

 

(i)            Each installment of the severance payments due under the letter
agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when your separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid on the dates and terms set forth in the letter agreement; and

 

(ii)           Each installment of the severance payments due under the letter
agreement that is not described in this Exhibit A, Section 1(c)(i) and that
would, absent this subsection, be paid within the six-

 





 

--------------------------------------------------------------------------------

 



month period following your “separation from service” from the Company shall not
be paid until the date that is six months and one day after such separation from
service (or, if earlier, your death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following your separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments if
and to the maximum extent that that such installment is deemed to be paid under
a separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of your
second taxable year following the taxable year in which the separation from
service occurs.

 

2.             The determination of whether and when your separation from
service from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Exhibit A, Section 2, “Company”
shall include all persons with whom the Company would be considered a single
employer under Section 414(b) and 414(c) of the Code.

 

3.             All reimbursements and in-kind benefits provided under this
letter agreement shall be made or provided in accordance with the requirements
of Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that
(i) any reimbursement is for expenses incurred during your lifetime (or during a
shorter period of time specified in this letter agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or

 





 

--------------------------------------------------------------------------------

 



before the last day of the calendar year following the year in which the expense
is incurred and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.

 

4.             The Company makes no representation or warranty and shall have no
liability to you or to any other person if any of the provisions of the letter
agreement (including this Exhibit) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.

 





 

--------------------------------------------------------------------------------

 



Exhibit B

 

Form of Separation and Release Agreement

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

[KALA LETTERHEAD](1)

 

BY [METHOD OF DELIVERY]

 

[INSERT DATE]

 

[INSERT EMPLOYEE NAME]
[INSERT EMPLOYEE ADDRESS]

 

Dear [INSERT EMPLOYEE NAME]:

 

The purpose of this letter agreement is to confirm the terms regarding your
separation of employment from Kala Pharmaceuticals, Inc. (the “Company”),
effective [INSERT SEPARATION DATE]. The Company will provide you with the
severance benefits described in Section 2 below if you sign and return this
letter agreement (the “Agreement”) to the Company by [Insert Return Date — At
least 21 days after agreement is received by the employee (but no earlier than
the Separation Date)] and it becomes binding between you and the Company. By
signing and returning this Agreement and not revoking your acceptance, you will
be entering into a binding agreement with the Company and will be agreeing to
the terms and conditions set forth in the numbered paragraphs below, including
the release of claims set forth in Section 3. Therefore, you are advised to
consult with an attorney before signing this Agreement and you have been given
at least twenty-one (21) days to do so. If you sign this Agreement, you may
change your mind and revoke your agreement during the seven (7) day period after
you have signed it by notifying me in writing. If you do not so revoke, this
Agreement will become a binding agreement between you and the Company upon the
expiration of the seven (7) day period.

 

If you choose not to sign and return this Agreement by [Insert Return Date -
Same as Above] or if you timely revoke your acceptance in writing, you shall not
receive any severance benefits from the Company. You will, however, receive
payment on your Separation Date, as defined below, for your final wages and any
unused vacation time accrued through the Separation Date. You may also, if
eligible, elect to continue receiving group medical insurance pursuant to the
federal “COBRA” law, 29 U.S.C. § 1161 et seq. Please consult the COBRA

 

--------------------------------------------------------------------------------

(1) Please note that the form and/or substance of this agreement may be adjusted
to reflect the timing of termination, address changes of law, and or other facts
and circumstances.

 





 

--------------------------------------------------------------------------------

 

 

materials to be provided by the Company under separate cover for details
regarding these benefits. Further, pursuant to the Company’s 2009 Employee,
Director and Consultant Equity Incentive Plan (as amended to date, the “2009
Plan”), you will have up to 90 days after the Separation Date to exercise any
vested stock options you may have (as provided for by the 2009 Plan) subject to
the terms of the letter agreement between you and the Company dated        (the
“2017 Letter Agreement”). All unvested stock options will be cancelled on the
Separation Date except as otherwise provided in the grants or the employment
agreement.

 

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this Agreement.

 

1.             Separation Date. Your effective date of separation from the
Company is [INSERT SEPARATION DATE](2) (the “Separation Date”). As of the
Separation Date, all salary payments from the Company will cease and any
benefits you had as of the Separation Date under Company-provided benefit plans,
programs, or practices will terminate, except as required by federal or state
law.

 

2.             Description of Severance Benefits. If you timely sign and return
this Agreement and do not revoke your acceptance, the Company will provide the
following severance benefits set forth in the 2017 Letter Agreement as amended
from time to time, between you and the Company (the “Severance Benefits”). You
will not be eligible for, nor shall you have a right to receive, any payments or
benefits from the Company following the Separation Date other than as described
in this Section 2 and the 2017 Letter Agreement.

 

3.             Representation on Action. You represent that you have not filed
or reported any complaints, claims or actions against any of the Released
Parties with any state, federal or local agency or court.

 

--------------------------------------------------------------------------------

(2) Please note that, if the Separation Date is after the date of this
Agreement, the Agreement will need to be modified, as certain return dates will
change.

 





 

--------------------------------------------------------------------------------

 

 

4.             Release. In consideration of the Severance Benefits, which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities but in their individual capacities only for matters
related to the Company and/or to your employment and/or separation from the
Company) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
you ever had or now have against any or all of the Released Parties, including,
but not limited to, any and all claims arising out of or relating to your
periods of employment with and/or separations from the Company, including, but
not limited to, all claims under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Americans With Disabilities Act of 1990, the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., 42 U.S.C. § 12101 et
seq., the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff
et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Wage
Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment
of wages and overtime), the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H
and 11I, the Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 et seq. and
M.G.L. c. 214, § 1C, the Massachusetts Small Necessities Leave Act, M.G.L. c.
149, § 52D, the Massachusetts Equal Pay Law, M.G.L. c. 149, § 105A et seq., the
Massachusetts Maternity Leave Act, M.G.L. c. 149, § 105D, and the

 





 

--------------------------------------------------------------------------------

 

 

Massachusetts Privacy Act, M.G.L. c. 214, § 1B, all as amended; all claims
arising out of the California Fair Employment and Housing Act, Cal. Gov’t. Code
§ 12900 et seq., the California Equal Pay Act, Cal. Lab. Code § 1197.5 et seq.,
the California Family Rights Act, Cal. Gov’t. Code § 12945.1 et seq. and §
19702.3, Cal. Lab. Code § 233 (California’s kin care law), Cal. Code Regs. tit.
2, §§ 7291.2—7291.16 (California’s pregnancy leave law), California Unruh Civil
Rights Act, Cal. Civ. Code § 51 et seq., and Cal. Lab. Code §§ 98.6 and 1102.5
(California whistleblower protection laws), all as amended; all common law
claims including, but not limited to, actions in defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract; all federal and state whistleblower claims to the extent
permitted by law; all claims to any non-vested ownership interest in the
Company, contractual or otherwise, and any claim or damage arising out of your
periods of employment with and/or separation from the Company (including a claim
for retaliation) under any common law theory or any federal, state or local
statute or ordinance not expressly referenced above; provided, however, that
nothing in this Agreement prevents you from filing a charge with, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that you
acknowledge that you may not recover any monetary benefits in connection with
any such claim, charge or proceeding and you further waive any rights or claims
to any payment, benefit, attorneys’ fees or other remedial relief in connection
with any such claim, charge or proceeding); and further provided that this
Agreement shall not release any rights you may have to indemnification,
advancement of legal fees and directors and officers liability insurance
coverage (recognizing, however, that such indemnification, advancement and/or
coverage is not guaranteed by this Agreement and that this Agreement creates no
rights for you to receive such indemnification, advancement or coverage) or any
rights to vested equity or vested benefits.

 

5.             Post-Separation Obligations. You acknowledge and reaffirm your
obligation to keep confidential and not to disclose any and all non-public
information concerning the Company that you acquired

 





 

--------------------------------------------------------------------------------

 

 

during the course of your periods of employment with the Company, including, but
not limited to, any non-public information concerning the Company’s business
affairs, business prospects, and financial condition. You further acknowledge
and reaffirm your obligations under the Non-Competition, Non-Solicitation,
Confidentiality and Assignment of Inventions Agreement you previously executed
for the benefit of the Company, which remains in full force and effect.

 

6.             Non-Disparagement. You understand and agree that, in exchange for
the consideration set forth in this Agreement, you shall not make any false,
disparaging or derogatory statements to any person or entity, including, without
limitation, any media outlet, industry group, financial institution or current
or former employee, consultant, client or customer of the Company, regarding the
Company or any of its directors, officers, employees, agents or representatives
or about the Company’s business affairs or financial condition. Additionally,
the Company will instruct its officers and directors not to make any false,
disparaging or derogatory statement about you to any third party. Nothing herein
shall be construed as preventing any of you, the Company, or the Company’s
officers and directors from making truthful disclosures to any governmental
entity or in any litigation or arbitration or rebutting false or misleading
statements made by others.

 

7.             Cooperation. To the extent permitted by law, you agree to
cooperate fully with the Company in the defense or prosecution of any claims or
actions which already have been brought, are currently pending, or which may be
brought in the future against or on behalf of the Company, whether before a
state or federal court, any state or federal government agency, or a mediator or
arbitrator related to your period of employment with the Company or to matters
about which you gained knowledge during your period of employment with the
Company (other than matters adverse to you). Your reasonable cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare its claims or defenses, to
prepare for trial or discovery or an administrative hearing or a mediation or
arbitration and to act as a witness when requested by the Company at reasonable
times designated by the Company, which shall be set to reasonably recognize your

 





 

--------------------------------------------------------------------------------

 

 

other commitments and limit your travel. You agree that you will, to the extent
permitted by law, notify the Company promptly in the event that you are served
with a subpoena or in the event that you are asked to provide a third party with
information concerning any actual or potential complaint or claim against the
Company, in each case with respect to matters related to your period of
employment with the Company or matters about which you gained knowledge during
your period of employment with the Company. The Company will promptly reimburse
you for your reasonable out-of-pocket expenses in connection with cooperation
requested by the Company pursuant hereto.

 

8.             Scope of Disclosure Restrictions — Nothing in this Agreement or
elsewhere prohibits you from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies or participating in government agency
investigations or proceedings. You are not required to notify the Company of any
such communications; provided, however, that nothing herein authorizes the
disclosure of information you obtained through a communication that was subject
to the attorney-client privilege. Further, notwithstanding your confidentiality
and nondisclosure obligations, you are hereby advised as follows pursuant to the
Defend Trade Secrets Act: “An individual shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

 





 

--------------------------------------------------------------------------------

 

 

9.             Return of Company Property. You represent and confirm that you
have returned to the Company all Company-owned property in your possession,
custody or control, including, without limitation, all keys, files, documents
and records (and copies thereof), equipment (including, but not limited to,
computer hardware, software and printers, wireless handheld devices, cellular
phones, pagers, etc.), Company identification and Company vehicles, and that you
have left intact all electronic Company documents, including, without
limitation, those that you developed or helped to develop during your
employment. You further confirm that you have cancelled all accounts for your
benefit, if any, in the Company’s name, including, without limitation, credit
cards, telephone charge cards, cellular phone and/or pager accounts, and
computer accounts. The Company confirms that you may retain your address book to
the extent it only contains contact information and the Company shall cooperate
with you to transfer your cell phone number to you.

 

10.           Business Expenses and Final Compensation. You acknowledge that you
have submitted to the Company documentation for all business expenses incurred
in conjunction with the performance of your employment and that no other
reimbursements are owed to you. You further acknowledge that you have received
payment in full for all services rendered in conjunction with your periods of
employment by the Company, including, without limitation, payment for all wages,
bonuses, equity, commissions, and accrued, unused vacation time, and that no
other compensation is owed to you except as provided herein.

 

11.           Amendment and Waiver. This Agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This Agreement is binding upon and shall
inure to the benefit of the parties and their respective agents, assigns, heirs,
executors, successors and administrators. No delay or omission by the Company in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

 





 

--------------------------------------------------------------------------------

 

 

12.           Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

13.           Confidentiality. To the extent permitted by law, you understand
and agree that as a condition of the Severance Benefits herein described, the
terms and contents of this Agreement, and the contents of the negotiations and
discussions resulting in this Agreement, shall be maintained as confidential by
you and your agents and representatives and shall not be disclosed except to the
extent required by federal or state law or as otherwise agreed to in writing by
the Company, provided, however, that nothing herein shall prevent you from
making truthful disclosures to any governmental entity or in any litigation or
arbitration.

 

14.           Tax Provision. In connection with the Severance Benefits to be
provided to you pursuant to this Agreement, the Company shall withhold and remit
to the tax authorities the amounts required under applicable law, and you shall
be responsible for all applicable taxes with respect to such Severance Benefits
under applicable law. You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
Severance Benefits.

 

15.           Nature of Agreement. You understand and agree that this Agreement
is a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

 

16.           Acknowledgments. You acknowledge that you have been given at least
twenty-one (21) days to consider this Agreement, and that the Company is hereby
advising you to consult with an attorney of your own choosing prior to signing
this Agreement. You understand that you may revoke this Agreement for a period
of seven (7) days after you sign this Agreement by notifying me in writing, and
the Agreement shall not be effective or enforceable until the expiration of this
seven (7) day revocation period. You understand and agree that by

 





 

--------------------------------------------------------------------------------

 

 

entering into this Agreement, you are waiving any and all rights or claims you
might have under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, and that you have received consideration
beyond that to which you were previously entitled.

 

17.           Voluntary Assent. You affirm that no other promises or agreements
of any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this Agreement, and that you fully understand the meaning and
intent of this Agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. You further state and represent that you have carefully read this
Agreement, understand the contents herein, freely and voluntarily assent to all
of the terms and conditions hereof, and sign your name of your own free act.

 

18.           Arbitration and Equitable Relief. Should a dispute arise in
connection with, relating to, or concerning this Agreement, the parties
obligations thereunder, your employment with or your separation from employment
with the Company, the parties will first submit the dispute to non-binding
mediation. The Company will pay for the mediation and select the mediator.
Should the dispute remain unresolved after one day of mediation, the Company and
you agree that said dispute or controversy arising out of, in relation to, or in
connection with this Agreement or your employment with the Company, or the
making, interpretation, construction, performance or breach of this Agreement
shall be finally settled by binding arbitration in Massachusetts under the then
current expedited rules of the American Arbitration Association by one
(1) arbitrator mutually selected by the parties or in the event the parties
cannot mutually agree, then appointed in accordance with such rules. The
arbitrator may grant injunctive or other relief in such dispute or controversy.
The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court of competent jurisdiction. The parties agree that, any provision of
applicable law notwithstanding, they will not request and the arbitrator shall
have no authority to award, punitive or exemplary damages against any party.
Notwithstanding anything in this Section 18 to the

 





 

--------------------------------------------------------------------------------

 

 

contrary, claims may be made in any Massachusetts court of competent
jurisdiction by you or the Company for equitable relief to prevent a breach or
threatened breach of any provision of this Agreement. Both you and the Company
expressly waive any right that any party either has or may have to a jury trial
of any dispute arising out of or in any way related to your employment with or
termination from the Company.

 

19.           Applicable Law. This Agreement will be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Massachusetts
applicable to contracts made and to be performed therein, without giving effect
to the principles thereof relating to the conflict of laws.

 

20.           Entire Agreement. This Agreement contains and constitutes the
entire understanding and agreement between the parties hereto with respect to
your Severance Benefits and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements, and commitments
in connection therewith. Nothing in this Section 20, however, shall modify,
cancel or supersede your obligations set forth in Section 5 above.

 

[Signature page follows.]

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

If you have any questions about the matters covered in this Agreement, please
call [INSERT NAME AND TELEPHONE NUMBER].

 

 

Very truly yours,

 

 

 

 

 

Kala Pharmaceuticals, Inc.

 

 

 

 

By:

 

 

 

[INSERT NAME]

 

 

[INSERT TITLE]

 

I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this Agreement, and I have chosen to
execute this on the date below. I intend that this Agreement will become a
binding agreement between me and the Company if I do not revoke my acceptance in
seven (7) days.

 

 

 

 

[INSERT EMPLOYEE NAME]

 

Date

 

To be returned in a timely manner as set forth on the first page of this
Agreement.

 





 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Form of Non-Competition, Non-Solicitation, Confidentiality and Assignment of
Inventions Agreement

 





 

--------------------------------------------------------------------------------

 

 

NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY AND
ASSIGNMENT OF INVENTIONS AGREEMENT

 

--------------------------------------------------------------------------------

 

KALA PHARMACEUTICALS, INC.

 

November 21, 2017

 

Todd Bazemore

 

Dear Todd: This letter is to confirm our understanding with respect to (i) your
agreement not to compete with Kala Pharmaceuticals, Inc. or any present or
future parent, subsidiary or affiliate thereof (collectively, the “Company”),
(ii) your agreement not to solicit certain employees, consultants, customers and
business partners of the Company, (iii) your agreement to protect and preserve
information and property which is confidential and proprietary to the Company
and (iv) your agreement with respect to the ownership of inventions, ideas,
copyrights, patents, trademarks or other intellectual property which may be used
in the business of the Company (the terms and conditions agreed to in this
letter are hereinafter referred to as the “Agreement”).

 

In consideration of and as a condition of the compensation and other benefits of
my employment by the Company, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, we have
agreed as follows:

 

1.             Prohibited Competition.

 

(a)           Certain Acknowledgements and Agreements.

 

(i)            We have discussed, and you recognize and acknowledge, the
competitive and proprietary aspects of the business of the Company.

 

(ii)           You further recognize and acknowledge the competitive and
proprietary nature of the Company’s business operations. You acknowledge and
agree that a business will be deemed competitive with the Company if it engages
in a line of business in which it performs or plans to perform any of the
services, or researches, produces, develops, manufactures, licenses, distributes
or sells any products or services, provided or offered by the Company, or if it
performs any other services and/or engages in the production, research,
development, manufacture, license, distribution or sale of any service or
product similar to the Company’s services or products, which services or
products were performed, produced, researched, developed, manufactured,
licensed, distributed, sold or provided, or planned to be performed, produced,
researched, developed,

 





 

--------------------------------------------------------------------------------

 

 

manufactured, licensed, distributed, sold or provided, by the Company during
your employment by the Company, or which services or products were designed to
perform the same function or achieve the same results as any of the foregoing,
whether or not similar, in the Company’s Field of Interest.

 

(iii)          You understand and acknowledge that the term “Company’s Field of
Interest” means the actual or planned research, production, development,
manufacture, licensing, distribution, sale or use of microparticle and
nanoparticle technologies for delivering pharmaceutical agents, including,
without limitation, microparticles and nanoparticles for use in delivering
therapeutic or prophylactic agents to or through mucus, mucin, or mucosal
barriers or tissues in humans. You acknowledge and agree that the actual or
planned business of the Company may change over the course of your employment
and that, notwithstanding the foregoing, the term “Company’s Field of Interest”
shall include any and all services, products or technologies performed,
produced, researched, developed, manufactured, licensed, distributed, sold or
provided, or planned to be performed, produced, researched, developed,
manufactured, licensed, distributed, sold or provided, by the Company at any
time during your employment.

 

(iv)          You further acknowledge that, during the course of your performing
services for the Company, the Company will furnish, disclose or make available
to you Confidential Information (as defined below) related to the Company’s
business and that the Company may provide you with unique and specialized
training. You also acknowledge that such Confidential Information and such
training have been developed and will be developed by the Company through the
expenditure by the Company of substantial time, effort and money and that all
such Confidential Information and training could be used by you to compete with
the Company. You also acknowledge that if you become employed or affiliated with
any competitor of the Company in violation of your obligations in this
Agreement, it is inevitable that you would disclose the Confidential Information
to such competitor and would use such Confidential Information, knowingly or
unknowingly, on behalf of such competitor. Further, in the course of your
employment, you will be introduced to customers and others with important
relationships to the Company. You acknowledge that any and all “goodwill”
created through such introductions belongs exclusively to the Company,
including, without limitation, any goodwill created as a result of direct or
indirect contacts or relationships between you and any customers of the Company.

 

(v)           For purposes of this Agreement, “Confidential Information” means
confidential, secret and proprietary information and know-how of the Company,
whether in written, oral, electronic or other form, including but not limited
to, information and facts concerning business plans, customers, future
customers, suppliers, licensors, licensees, partners, investors, affiliates or
others, training methods and materials, financial information, sales prospects,
client lists, inventions, or any other scientific, technical or trade secrets of
the Company or of any third party provided to you or the Company under a
condition of confidentiality, provided that Confidential Information will not
include





2

 

--------------------------------------------------------------------------------

 

 

information that is in the public domain other than through any fault or act by
you. The term “trade secrets,” as used in this Agreement, will be given its
broadest possible interpretation under the law of the Commonwealth of
Massachusetts and will include, without limitation, anything tangible or
intangible or electronically kept or stored, which constitutes, represents,
evidences or records, any secret scientific, technical, merchandising,
production or management information, or any design, process, procedure,
formula, invention, improvement or other confidential or proprietary information
or documents.

 

(b)           Non-Competition. During the period in which you perform services
for or at the request of the Company and for a period of one (1) year following
the termination of your performance of services for or at the request of the
Company for any reason or for no reason you will not, without the prior written
consent of the Company:

 

(i)            For yourself or on behalf of any other, directly or indirectly,
either as principal, agent, stockholder, employee, consultant, representative,
owner, officer, director, investor, lender or in any other capacity, own,
manage, operate or control , or be concerned, connected or employed by, or
otherwise associate in any manner with, engage in or have a financial interest
in, any business or enterprise in the Company’s Field of Interest anywhere in
the world, except that nothing contained herein shall preclude you from
purchasing stock in any such business or enterprise if such stock is publicly
traded, and provided that your holdings do not exceed one percent (1%) percent
of the issued and outstanding capital stock of such business or enterprise; or

 

(ii)           Either individually or on behalf of or through any third party,
directly or indirectly, solicit, divert or appropriate or attempt to solicit,
divert or appropriate any actual or prospective clients, customers, accounts or
business partners of the Company which were contacted, solicited or served by
the Company during your employment with the Company; or

 

(iii)          Either individually or on behalf of or through any third party,
directly or indirectly, interfere with, or attempt to interfere with, the
relations between the Company and any vendor or supplier to the Company.

 

(c)           Non-Solicitation. During the period in which you perform services
for or at the request of the Company and for a period of eighteen (18) months
following the termination of your performance of services for or at the request
of the Company for any reason or for no reason you will not, without the prior
written consent of the Company:

 

(i)            Either individually or on behalf of or through any third party,
directly or indirectly, (A) solicit, entice or persuade or attempt to solicit,
entice or persuade any other employees of or consultants to the Company to leave
the services of the Company for any reason, or (B) employ or engage, cause to be
employed or engaged, or solicit the employment or engagement of any employee of
or consultant to the Company while any such person is providing services to the





3

 

--------------------------------------------------------------------------------

 

 

Company or within six months after any such person ceases providing services to
the Company; or

 

(ii)           Either individually or on behalf of or through any third party,
directly or indirectly, interfere with, or attempt to interfere with, the
relations between any other employees of or consultants to the Company and the
Company.

 

(d)           Reasonableness of Restrictions. You further recognize and
acknowledge that (i) the types of employment which are prohibited by this
Section 1 are narrow and reasonable in relation to the skills which represent
your principal salable asset both to the Company and to your other prospective
employers and (ii) the specific but broad geographical scope of the provisions
of this Section 1 is reasonable, legitimate and fair to you in light of the
Company’s need to market its services and sell its products in a large
geographic area in order to have a sufficient customer base to make the
Company’s business profitable and in light of the limited restrictions on the
type of employment prohibited herein compared to the types of employment for
which you are qualified to earn your livelihood.

 

(e)           Survival of Acknowledgements and Agreements; Extension. Your
acknowledgements and agreements set forth in this Section 1 will survive the
termination of your provision of services to the Company for any reason or for
no reason. If you violate any of the provisions set forth in this Section 1, you
shall continue to be bound by the restrictions set forth in this Section 1 until
a period of one (1) year has expired, in the case of a violation of
Section 1(b), or a period of eighteen (18) months, in the case of a violation of
Section 1(c), has expired without any violation of such provisions.

 

2.             Protected Information. You will at all times, both during the
period while you are performing services for the Company and after the
termination of your provision of services to the Company for any reason or for
no reason, and except as permitted by Section 5 below, maintain in confidence,
and without the prior written consent of the Company, you will not use, except
in the course of performance of your duties for the Company or by court order,
disclose or give to others, any Confidential Information. In the event you are
questioned by anyone not employed by the Company or by an employee of or a
consultant to the Company not authorized to receive Confidential Information, in
regard to any Confidential Information, or concerning any fact or circumstance
relating thereto, you will promptly notify the Company, except as permitted by
Section 5 below. Upon the termination of your provision of services to the
Company for any reason or for no reason, or if the Company otherwise requests,
(i) you will return to the Company all tangible Confidential Information and
copies thereof (regardless how such Confidential Information or copies are
maintained) and (ii) you will deliver to the Company any property of the Company
which may be in your possession, including products, materials, memoranda,
notes, records, reports, or other documents or photocopies of the same. The
terms of this Section 2 are in addition to, and not in lieu of, any statutory or
other contractual obligation that you may have relating to the protection of the
Company’s Confidential Information. The terms of this Section 2 will survive
indefinitely any termination of your provision of services to the Company for
any reason or for no reason.





4

 

--------------------------------------------------------------------------------

 

 

3.             Ownership of Ideas, Copyrights and Patents.

 

(a)           Property of the Company. All ideas, discoveries, creations,
manuscripts and properties, innovations, improvements, enhancements, processes,
know-how, inventions, designs, developments, apparatus, techniques, methods,
laboratory notebooks, software, works of authorship and formulae which may be
used in the business of the Company, whether patentable, copyrightable or not,
which you may conceive, reduce to practice or develop during the period while
you are performing services for the Company and for one (1) year thereafter,
alone or in conjunction with another or others, whether during or out of regular
business hours, whether or not on the Company’s premises or with the use of its
equipment, and whether at the request or upon the suggestion of the Company or
otherwise (all of which are collectively referred to herein as “Inventions”),
will be the sole and exclusive property of the Company. You agree not to publish
any of the Inventions without the prior written consent of the Company or its
designee. Without limiting the foregoing, you also acknowledge that all original
works of authorship which are made by you (solely or jointly with others) within
the scope of your employment or which relate to the business of the Company or a
Company affiliate and which are protectable by copyright are “works made for
hire” pursuant to the United States Copyright Act (17 U.S.C. Section 101). You
hereby assign to the Company or its designee all of your right, title and
interest in and to all Inventions and all related patents, patent applications,
copyrights and copyright applications. You further represent that, to the best
of your knowledge and belief, none of the Inventions will violate or infringe
upon any right, patent, copyright, trademark or right of privacy, or constitute
libel or slander against or violate any other rights, of any person, firm or
corporation, and that you will use your best efforts to prevent any such
violation.

 

(b)           Cooperation. At any time during or after the period during which
you are performing services for the Company, you will fully cooperate with the
Company and its attorneys and agents in the preparation and filing of all papers
and other documents as may be required to protect the Company’s rights and
interests in and to any of such Inventions, such papers and documents to
include, without limitation, any copyright applications, patent applications,
trademark applications, declarations, oaths, formal assignments, assignments of
priority rights, and powers of attorney with respect to any such Inventions, and
such full cooperation to include, without limitation, joining in any proceeding
to obtain letters patent, copyrights, trademarks or other legal rights, in each
case, in the United States and in any and all other countries, provided that the
Company will bear the expense of such preparations and filings, and that any
copyright, patent or other legal or intellectual property rights so issued to
you personally will be assigned by you to the Company or its designee without
charge by you. You further agree that if the Company is unable, after reasonable
effort, to secure your signature on any such papers or documents, any executive
officer of the Company shall be entitled to execute any such papers or documents
as your agent and attorney-in-fact, and you hereby irrevocably designate and
appoint each executive officer of the Company as your agent and attorney-in-fact
to execute any such papers or documents on your behalf, and to take any and all
actions as the Company may deem necessary or desirable in order to protect its
rights and interests in any Inventions, under the conditions described in this
sentence.





5

 

--------------------------------------------------------------------------------

 

 

(c)           Licensing and Use of Innovations. With respect to any ideas,
discoveries, creations, manuscripts and properties, innovations, improvements,
enhancements, processes, know-how, inventions, designs, developments, apparatus,
techniques, methods, laboratory notebooks, software, works of authorship and
formulae, and works of any similar nature (from any source), which you
conceived, reduced to practice or developed prior to performing services for the
Company, but which you provide to the Company or incorporate in any Company
product or system (all of which are collectively referred to herein as
“Innovations”), you hereby grant to the Company a royalty-free, fully paid-up,
non-exclusive, perpetual and irrevocable license throughout the world to use,
modify, create derivative works from, disclose, publish, translate, reproduce,
deliver, perform, dispose of, and to authorize others so to do, all such
Innovations. You will not include in any Innovations you deliver to the Company
or use on its behalf, without the prior written approval of the Company, any
material which is or will be patented, copyrighted or trademarked by you or
others unless you provide the Company with the written permission of the holder
of any patent, copyright or trademark owner for the Company to use such material
in a manner consistent with then-current Company policy.

 

(d)           Prior Inventions. Listed on Exhibit 3(d) to this Agreement are any
and all Innovations in which you claim or intend to claim any right, title and
interest, including, without limitation, patent, copyright or trademark
interests which, to the best of your knowledge, will be or may be delivered to
the Company in the course of your employment or incorporated into any Company
product or system. You acknowledge that your obligation to disclose such
information is ongoing during the period that you provide services to the
Company.

 

4.             Disclosure to Future Employers. You agree that you will provide,
and that the Company, in its discretion, may similarly provide, a copy of the
covenants contained in Sections 1, 2 and 3 of this Agreement to any business or
enterprise which you may directly or indirectly own, manage, operate, finance,
join, control or in which you may participate in the ownership, management,
operation, financing, or control, or with which you may be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise.

 

5.             Scope of Disclosure Restrictions. Nothing in this Agreement
prohibits the Employee from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies, filing a complaint with government agencies,
or participating in government agency investigations or proceedings. The
Employee is not required to notify the Company of any such communications;
provided, however, that nothing herein authorizes the disclosure of information
the Employee obtained through a communication that was subject to the
attorney-client privilege. Further, notwithstanding the Employee’s
confidentiality and nondisclosure obligations, the Employee is hereby advised as
follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of repotting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade





6

 

--------------------------------------------------------------------------------

 

 

secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.”

 

6.             No Conflicting Agreements. You hereby represent and warrant that
you have no commitments or obligations inconsistent with this Agreement and you
will indemnify and hold the Company harmless against any and all losses,
damages, liabilities or expenses arising from any claim based upon circumstances
alleged to be inconsistent with such representation and warranty.

 

7.             Name &  Likeness Rights. You hereby authorize the Company to use,
reuse, and to grant others the right to use and reuse, your name, photograph,
likeness (including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed (including, but not limited to, film, video and digital
or other electronic media), both during and after your employment, for whatever
purposes the Company deems necessary.

 

8.             General.

 

(a)           Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be addressed to the receiving party’s address
set forth above or to such other address as a party may designate by notice
hereunder, and will be either (i) delivered by hand, (ii) sent by overnight
courier, or (iii) sent by registered mail, return receipt requested, postage
prepaid. All notices, requests, consents and other communications hereunder will
be deemed to have been given either (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if sent by overnight courier, on the next business day following the day
such notice is delivered to the courier service, or (iii) if sent by registered
mail, on the fifth business day following the day such mailing is made.

 

(b)           Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Agreement will
affect, or be used to interpret, change or restrict, the express terms and
provisions of this Agreement.

 

(c)           Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.

 

(d)           Waivers and Consents. The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent will be effective
only in the specific instance and for the purpose for which it was given, and
will not constitute a continuing waiver or consent.





7

 

--------------------------------------------------------------------------------

 

 

(e)           Assignment. The Company may assign its rights and obligations
hereunder to any person or entity that succeeds to all or substantially all of
the Company’s business or assets or any corporation with which, or into which,
the Company may be merged. You may not assign your rights and obligations under
this Agreement without the prior written consent of the Company, and any such
attempted assignment by you without the prior written consent of the Company
will be void.

 

(f)            Benefit. All statements, representations, warranties, covenants
and agreements in this Agreement will be binding on the parties hereto and will
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement will be construed to create any rights
or obligations except between the Company and you, and no person or entity other
than the Company will be regarded as a third-party beneficiary of this
Agreement.

 

(g)           Governing Law. This Agreement and the rights and obligations of
the parties hereunder will be construed in accordance with and governed by the
laws of the Commonwealth of Massachusetts, without giving effect to the conflict
of law principles thereof.

 

(h)           Jurisdiction, Venue and Service of Process. Any legal action or
proceeding with respect to this Agreement will be brought in the courts of the
Commonwealth of Massachusetts or of the United States of America for the
District of Massachusetts. By execution and delivery of this Agreement, each of
the parties hereto accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts.

 

(i)            WAIVER OF JURY TRIAL. ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM
ARISING UNDER OR RELATING TO THIS AGREEMENT WILL BE RESOLVED BY A JUDGE ALONE
AND EACH OF THE COMPANY AND YOU WAIVE ANY RIGHT TO A JURY TRIAL THEREOF.

 

(j)            Severability. The parties intend this Agreement to be enforced as
written. However, (i) if any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby, the court making such determination will have
the power to reduce the duration and/or geographic area of such provision,
and/or to delete specific words and phrases (“blue-penciling”), and in its
reduced or blue-penciled form such provision will then be enforceable and will
be enforced.

 

(k)           Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

 



8

 

--------------------------------------------------------------------------------

 

 

 

(l)            Injunctive Relief. You hereby expressly acknowledge that any
breach or threatened breach of any of the terms and/or conditions set forth in
Section 1, 2 or 3 of this Agreement will result in substantial, continuing and
irreparable injury to the Company. Therefore, in addition to any other remedy
that may be available to the Company, the Company will be entitled to injunctive
or other equitable relief by a court of appropriate jurisdiction in the event of
any breach or threatened breach of the terms of Section 1, 2 or 3 of this
Agreement.

 

(m)          No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Agreement, and
no course of dealing between the parties hereto, will operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto will not constitute a waiver of the right of such party
to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement will entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

 

(n)           Not Employment Contract. You acknowledge that this Agreement does
not constitute a contract of employment, does not imply that the Company will
continue your employment for any period of time and does not change the at-will
nature of your employment.

 

(o)           Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

(p)           Opportunity to Review. You hereby acknowledge that you have had
adequate opportunity to review these terms and conditions and to reflect upon
and consider the terms and conditions of this Agreement, and that you have had
the opportunity to consult with counsel of your own choosing regarding such
terms. You further acknowledge that you fully understand the terms of this
Agreement and have voluntarily executed this Agreement.

 

[Remainder of page intentionally left blank.]

 

 



9

--------------------------------------------------------------------------------

 

 

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this letter.

 

 

Very truly yours,

 

 

 

KALA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Mary Reumuth

 

Name:

Mary Reumuth

 

Title:

CFO

 

 

 

 

 

 

Accepted and Approved:

 

 

 

 

 

/s/ Todd Bazemore

 

11/21/2017

Name: Todd Bazemore

 

Date

 

 

 

 

 

[NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY AND
ASSIGNMENT OF INVENTIONS AGREEMENT]

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT 3(d)

 

PRIOR INVENTIONS

 

[None.]

 

--------------------------------------------------------------------------------